27 F.3d 930
DIA NAVIGATION COMPANY, LIMITED, Appellantv.James POMEROY, District Director Immigration andNaturalization Service;  Chris Sale, CommissionerImmigration and Naturalization Service;Janet Reno, Attorney GeneralDepartment of Justice
No. 93-5538.
United States Court of Appeals,Third Circuit
Sept. 7, 1994.

Present:  HUTCHINSON, ROTH and ROSENN, Circuit Judges.

ORDER
ROTH

1
ORDERED that the petition for panel rehearing in the above-captioned matter is granted and the opinion filed therein is hereby vacated.